Citation Nr: 1232925	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  06-21 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).


FINDING OF FACT

The Veteran has a current diagnosis of posttraumatic stress disorder (PTSD) that is associated with an inservice stressor which is related to fear of hostile military activity.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether the notice and development requirements have been satisfied in the present case, this law does not preclude the Board from adjudicating the issue involving the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, as the Board is taking action favorable to the Veteran by granting service connection for this disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004). 

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2011).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1). 

Furthermore, if the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 (1998). 

During the pendency of this appeal, the criteria for verifying in-service stressors were amended, effective July 13, 2010.  The amendment states that 

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3). 

The Veteran's service treatment records and personnel records are negative for any complaints or diagnoses of a psychiatric disorder.  The Veteran's service personnel records, while predominantly illegible, reflect that the Veteran received a citation for meritorious achievement in aerial flight as a search and rescue pilot while serving with the Helicopter Combat Support Squadron on the USS ENTERPRISE from October 1965 to June 1966.  The citation indicates that the Veteran flew in direct support of combat operations in Southeast Asia in an area designated to be subject to hostile fire.  The Veteran's DD 214 notes that he participated in a Flight Training Program from May 1962 to January 1964.  Thereafter, his military occupational specialty was helicopter pilot.  He received various medals, including the Navy Commendation Medal, the National Defense Service Medal, the Vietnam Service Medal, the Republic of Vietnam Campaign Medal with Device, and the Air Medal.  Another service personnel record indicates that the Veteran flew through combat zones and hostile fire zones numerous times during service.

In a February 2004 private treatment record, J.C., M.D. stated that the Veteran "clearly suffers from post traumatic stress disorder secondary to his military experiences in Vietnam."  Dr. J.C.'s private treatment records from March 1992 to April 2004 are negative for any treatment for PTSD.

In April 2004, the Veteran reported stressors including searching for downed pilots and men overboard, including over 25 pilots and over a dozen "non-coms."  In a July 2005 notice of disagreement, the Veteran noted stressors including: 1) performing search and rescue for downed pilots; 2) observing two men cut in half from a broken catch cable; 3) thinking that he was dead when his T-28 blew up on him and he was too low to bail out; and 4) being soaked in hot oil when an engine exploded and thinking he was dead.  In a November 2005 statement, the Veteran noted that he spent eight months serving as a search and rescue pilot over North and South Vietnam, which involved rescuing often wounded or injured soldiers and frequently being shot at.  He identified additional stressors, including: 1) watching helplessly as Smiley crashed and burned; 2) believing he was dead when his T-28 crashed; 3) watching helplessly as sharks and seasnakes ate men; 4) searching endlessly for men; and 5) seeing three men cut in half when from a broken cable.  He stated that he has felt like he has been on borrowed time since service, and has had symptoms including nightmares, sleep disturbance, night sweats, headaches, and difficulty talking about incidents that occurred during service.  In addition, he provided photographs, including one of Smiley's crashed plane, the cable that broke and killed several men, his T-28 plane, and various aerial photographs from his searches.

In an April 2006 statement, the Veteran's wife reported many of the Veteran's symptoms over the years.  An April 2006 examination report from C.H., Ph.D. reported that the Veteran had PTSD which was "directly attributable to a specific event where he crashed a T-28 trainer - as a Navy pilot."  Dr. C.H. submitted an affidavit noting that the Veteran "has coped with symptoms of PTSD since he returned home from Vietnam."  Dr. C.H. concluded that the Veteran "suffers from Posttraumatic Stress Disorder/Delayed Onset/Chronic secondary to a military-related plane crash" and that his symptoms "have been exacerbated by other military-related (Vietnam) traumatic events."

During an October 2008 hearing before the Board, the Veteran reported inservice stressors, including: 1) observing men named R.A.H. and G.W.M. die when a cable snapped in March 1966; 2) in June 1963, his T-28 plane crashed and he got burning oil on his face; and 3) his friend, Smiley's, plane crashed.

In June 2009, the Joint Services Record Research Center (JSRRC) verified the deaths of R.A.H. and G.W.M., in March 1966 as reported by the Veteran, but that the records showed that they died by toxic gases upon entering a void aboard the USS ENTERPRISE.  In July 2009, the JSRRC reported that more information was needed in order to verify the Veteran's reported plane crash.  In September 2009, the RO issued formal finding of lack of information required to verify stressors.

In November 2011, the Veteran underwent a VA PTSD examination.  The Veteran reported stressors, including: 1) his friend, Smiley, was killed in an accidental crash which the Veteran witnessed and he felt helpless and horrified; 2) the Veteran saw men that he hoped to rescue being eaten by sharks and sea snakes and felt horrified and helpless; 3) the Veteran's T-28 plane crashed but he survived although he thought he was going to die and felt terrified; 4) he felt very frightened when not able to find his ship while flying at night in poor visibility; 5) the Veteran was shot at by the enemy while on search and rescue missions and felt very frightened; and 6) the Veteran saw two men cut in half by a cable that snapped on the carrier deck and felt horrified and helpless.  The VA examiner found that all six of the Veteran's reported stressors were related to the Veteran's fear of hostile military or terrorist activity.  After performing a psychiatric evaluation, the VA examiner concluded that the Veteran met the diagnostic criteria to establish a diagnosis of PTSD.  After reviewing the Veteran's claims file, conducting an interview of the Veteran, and performing a psychiatric evaluation, the VA examiner stated that it was "at least as likely as not that the veteran's Post-Traumatic Stress Disorder was cause by or related to his wartime experiences (traumatic events; stressors) that he endured while serving with the U.S. Navy in and around Vietnam."  The examiner also opined that the Veteran's "traumatic stressors are related to his fear of hostile military or terrorist activity" and that "*any one* of the veteran's six traumatic stressors could have caused his PTSD by itself."  (Emphasis in original).

After a thorough review of the evidence of record, the Board concludes that service connection for PTSD is warranted.  The medical evidence of record clearly shows that the Veteran has a current diagnosis of PTSD for VA purposes.  See 38 C.F.R. § 4.125.  However, the RO has been unable to verify any of the Veteran's reported stressors.  

Nevertheless, the regulatory changes which became effective on July 13, 2010 state that the Veteran's lay testimony alone is sufficient to establish the occurrence of a claimed inservice stressor if that stressor is related to the Veteran's fear of hostile military or terrorist activity.  As noted above, the November 2011 VA examiner found that any of the Veteran's PTSD could be based on any of his six reported stressors, and that all of his six reported stressors were related to the Veteran's "fear of hostile military or terrorist activity."  The Veteran's stressors are consistent with the places, types, and circumstances of his service, as his service personnel records reflect that he was a search and rescue pilot and that he flew in direct support of combat operations in Southeast Asia in an area designated to be subject to hostile fire and flew through combat zones and hostile fire zones numerous times.  Therefore, in accordance with the regulatory changes made to 38 C.F.R. § 3.304(f)(3), effective July 13, 2010, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressors.  Accordingly, there is competent and credible evidence of record which establishes the occurrence of the Veteran's claimed stressors that relate to the Veteran's fear of hostile military activity.  

Although not all of the Veteran's claimed stressors relate to a fear of hostile military activity, the November 2011 VA examiner concluded that "any one" of the Veteran's claimed stressors were sufficient to have caused his current PTSD.

Thus, the Board finds that the Veteran has a current diagnosis of PTSD that is associated with inservice stressors related to fear of hostile military activity.  See 38 C.F.R. § 3.304(f)(3) (July 13, 2010).  Applying the doctrine of reasonable doubt, the Board finds that the Veteran's PTSD is related to his active military service and therefore, service connection for PTSD is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


